Exhibit 10.1.2

Amendment No. 88 (NE)

SOW:     ü No   

                     Yes

Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the Northeast Carrier Acquisition Company, LLC, which is one
of seven agreements that are substantially identical in all material respects
other than the parties to the agreements. North American Portability Management,
LLC succeeded to the interests of Northeast Carrier Acquisition Company, LLC and
each of the other entities listed below. The following list identifies the other
parties to the six agreements that have been omitted pursuant to Instruction 2
to Item 601:

 

  •  

LNP, LLC (Midwest)

 

  •  

Southwest Region Portability Company, LLC

 

  •  

Western Region Telephone Number Portability, LLC

 

  •  

Southeast Number Portability Administration Company, LLC

 

  •  

Mid-Atlantic Carrier Acquisition Company, LLC

 

  •  

West Coast Portability Services, LLC

 

LOGO [g498776g31i52.jpg]

AMENDMENT

TO

CONTRACTOR SERVICES AGREEMENT FOR NUMBER

PORTABILITY ADMINISTRATION CENTER / SERVICE

MANAGEMENT SYSTEM

FOR

AUTHORIZATION TO DISCLOSE NPA-NXX OF AN LRN

 

Page 1

CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 88 (NE)

SOW:     ü No

  

                     Yes

 

 

AMENDMENT

TO

CONTRACTOR SERVICES AGREEMENT FOR NUMBER PORTABILITY

ADMINISTRATION CENTER/SERVICE MANAGEMENT SYSTEM

FOR

AUTHORIZATION TO DISCLOSE NPA-NXX OF AN LRN

 

1. PARTIES

This Amendment (this “Amendment”) is entered into pursuant to Article 30 of, and
upon execution shall be a part of, the Contractor Services Agreements for Number
Portability Administration Center/Service Management System, as amended and in
effect immediately prior to the Amendment Effective Date (each such agreement
referred to individually as the “Master Agreement” and collectively as the
“Master Agreements”), by and between NeuStar, Inc., a Delaware corporation
(“Contractor”), and the North American Portability Management LLC, a Delaware
limited liability company (the “Customer”), as the successor in interest to and
on behalf of Northeast Carrier Acquisition Company, LLC (the “Subscribing
Customer”).

 

2. EFFECTIVENESS AND DEFINED TERMS

This Amendment shall be effective as of the last date of execution below (the
“Amendment Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the “Subscribing Customers”).

 

  •  

Mid-Atlantic Carrier Acquisition Company, LLC

 

  •  

LNP, LLC (Midwest)

 

  •  

Northeast Carrier Acquisition Company, LLC

 

  •  

Southeast Number Portability Administration Company, LLC

 

  •  

Southwest Region Portability Company, LLC

 

  •  

West Coast Portability Services, LLC

 

  •  

Western Region Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreements.

 

3. CONSIDERATION RECITAL

In consideration of the terms and conditions set forth in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Contractor and Customer agree as set forth in this
Amendment.

 

Page 2

CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 88 (NE)

SOW:     ü No

  

                     Yes

 

 

 

4. AMENDMENT

4.1 Reason for this Amendment

Customer has determined that the NPA-NXX of the Local Routing Number (LRN)
associated with a telephone number (TN) is suitable for disclosure by Users to
entities that are not Users, subject to certain restrictions set forth herein.
Therefore, this Amendment is issued to clarify Section 4.2 of the Master
Agreement, which was modified by Amendment No. 62.

4.2 Authorizations and Restrictions

A User may disclose the NPA-NXX of the LRN associated with a TN, including data
derived, translated or transformed from such LRN, to entities that are not
Users; provided, however, that the recipient’s purpose in using such data
complies with a Permitted Use, as that term is defined in
Section 4.2(b)(2)(D)(ii) of the Master Agreement, and does not constitute
Commercial Exploitation.

4.3 Further Clarifications

Section 4.2(b)(2)(D)(iii)(VII) of the Master Agreement, which provides that the
intended use of User Data, or data derived, translated, or transformed from User
Data, can include the purpose of facilitating the “routing, rating, or billing
of calls” by another, or the purpose of facilitating the performance of “network
maintenance in connection with providing telecommunications services” by
another, is hereby clarified further to provide that the intended use of such
data additionally includes the making use of a telecommunications service or the
making use of a telecommunications-related service.

For example, making use of a telecommunications service (i.e., a “private use”)
would include a PBX operator with multiple routes to various Service Providers
or intermediate carriers would qualify to receive the LRN NPA-NXX information
for calls leaving the PBX in order to perform least cost routing, even though
the only traffic originating at the PBX is its own.

Also, a service offered by a Service Provider (an “SP”) remains a
telecommunications service when offered by another. For example, the preparation
of directory listing showing telephone numbers and other information (e.g., the
“Yellow Pages”) remains a telecommunications-related service when prepared by an
entity other than a Service Provider. The billing of charges incurred for
third-party services (e.g., “DirecTV”) remains a telecommunications-related
service when facilitated by an entity other than the Service Provider.

4.4 Dissemination

Contractor shall notify all Users of the authorizations and clarifications set
forth in this Article 4. Additionally, Contractor shall solicit from all Users
contact information for any User that anticipates offering a service in which
the NPA-NXX associated with the LRN of a TN would be provided and that are
willing to have their contact information displayed on the public area of the
NPAC’s Web site (NPAC.com). Contractor is to add a Web page to the public area
of its NPAC Web site on which to display contact information for Users willing
to provide the NPA-NXX of the LRN associated with a TN.

 

Page 3

CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 88 (NE)

SOW:     ü No

  

                     Yes

 

 

4.5 Applications

Upon execution of this Amendment, Contractor shall suspend the review of any New
User Application of an Applicant categorized as a PTRS for which access to the
NPA-NXX of a telephone number’s LRN would meet the Applicant’s needs and instead
refer the Applicant to a publically available list of Users that are willing to
offer such data. Contractor shall likewise direct the NUE to suspend its review
of any such New User Application under the NUE Process. Contractor shall not
initiate any new action with respect to New User Applications submitted by
Applicants categorized as PTRS that have been previously subject to a Negative
Permitted Use Finding.

4.6 New User Evaluator (NUE) Process

The NUE shall use this Amendment in discharging its duties under the NUE
Process.

 

5. IMPACTS ON MASTER AGREEMENT

The following portions of the Master Agreement are impacted by this Amendment:

 

     ü    Master Agreement

  None Exhibit B - Functional Requirements Specification

  None Exhibit C - Interoperable Interface Specification

  None Exhibit E - Pricing Schedules

  None Exhibit F - Project Plan and Test Schedule

  None Exhibit G - Service Level Requirements

  None Exhibit H - Reporting and Monitoring Requirements

     ü    Exhibit J - User Agreement Form

  None Exhibit K - External Design

  None Exhibit L - Infrastructure/Hardware

  None Exhibit M - Software Escrow Agreement

  None Exhibit N - System Performance Plan for NPAC/SMS Services

  None Exhibit O - Intermodal Ported TN Identification Service Agreement

  None Exhibit P - LEAP Service Agreement

  None Disaster Recovery

  None Back Up Plans

  None Gateway Evaluation Process (Article 32 of Master Agreement)

 

6. MISCELLANEOUS

(a) Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the Amendment
Effective Date hereof, any reference in the Master

 

Page 4

CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 88 (NE)

SOW:     ü No

  

                     Yes

 

 

Agreement to itself and any Article, Section or subsections thereof or to any
Exhibit thereto, or in any User Agreement to itself or to the Master Agreement
and applicable to any time from and after the Amendment Effective Date hereof,
shall be deemed to be a reference to such agreement, Article, Section,
subsection or Exhibit, as modified and amended by this Amendment. From and after
the Amendment Effective Date, Amendment shall be a part of the Master Agreement,
including its Exhibits, and, as such, shall be subject to the terms and
conditions therein. Each of the respective Master Agreements with respect to
separate Service Areas remains an independent agreement regarding the rights and
obligations of each of the Parties thereto with respect to such Service Area,
and neither this Amendment nor any other instrument shall join or merge any
Master Agreement with any other, except by the express written agreement of the
Parties thereto.

(b) If any provision of this Amendment is held invalid or unenforceable, then
the remaining provision of this Amendment shall become null and void and be of
no further force or effect. If by rule, regulation, order, opinion or decision
of the Federal Communications Commission or any other regulatory body having
jurisdiction or delegated authority with respect to the subject matter of this
Amendment or the Master Agreement, this Amendment is required to be rescinded or
declared ineffective or void in whole or in part, whether temporarily,
permanently or ab initio (an “Ineffectiveness Determination”), immediately upon
such Ineffectiveness Determination and without any requirement on any party to
appeal, protest or otherwise seek clarification of such Ineffectiveness
Determination, this Amendment shall be rescinded and of no further force or
effect retroactively to the Amendment Effective Date. Consequently, the Master
Agreement in effect immediately prior to the Amendment Effective Date shall
continue in full force and effect in accordance with its terms, unchanged or
modified in any way by this Amendment. In the event of an Ineffectiveness
Determination, any amounts that would have otherwise been due and payable under
the terms and conditions of the Master Agreement and this Amendment (the “Unpaid
Charges”) will in no event be charged or allocated to Users or End Users,
including by way of inclusion in any cost or overhead computations related to
Services under the Master Agreements, any Statements of Work or otherwise,
without an explicit rule, regulation, order, opinion or decision of the Federal
Communications Commission or any other regulatory body having jurisdiction or
delegated authority with respect to the subject matter of this Amendment or the
Master Agreement directing the responsibility and liability for payment of those
Unpaid Charges by Users or End Users.

(c) This Amendment may be executed in two or more counterparts and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

(d) If at any time hereafter a Customer, other than a Customer that is a party
hereto desires to become a party hereto, such Customer may become a party hereto
by executing a joinder agreeing to be bound by the terms and conditions of this
Amendment, as modified from time to time.

 

Page 5

CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 88 (NE)

SOW:     ü No

  

                     Yes

 

 

(e) This Amendment is the joint work product of representatives of Customer and
Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.

(f) This Amendment sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supercedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto. The modifications, amendments and
price concessions made herein were negotiated together and collectively, and
each is made in consideration of all of the other terms herein. All such
modifications, amendments and price concessions are interrelated and are
dependent on each other. No separate, additional or different consideration is
contemplated with respect to the modifications, amendments and price concessions
herein.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

Page 6

CONFIDENTIAL



--------------------------------------------------------------------------------

Amendment No. 88 (NE)

SOW:     ü No

  

                     Yes

 

 

IN WITNESS WHEREOF, the undersigned have executed this Statement of Work:

CONTRACTOR: NeuStar, Inc.

 

By:   Bradley D. Smith Its:   Controller Date:   4-17-13

CUSTOMER: North American Portability Management, LLC as successor in interest to
and on behalf of Northeast Carrier Acquisition Company, LLC

 

By:   Melvin Clay Its:   NAPM LLC Co-Chair Date:   4-11-2013

 

By:   Timothy Decker Its:   NAPM LLC Co-Chair Date:   4/15/2013

 

Page 7

CONFIDENTIAL